cca_2019022212164949 id uilc number release date from sent friday date pm to cc bcc subject re additional discovery question hi the irs does not need to assert any common_law privileges to withhold information protected by a federal statute fre the flush language of sec_6103 reads nothing in the preceding sentence or in any other provision of law shall be construed to require the disclosure of standards used or to be used for the selection of returns for examination a dif_score fits this category we would withhold a dif_score under sec_6103 let me know if you have any other questions-happy to help
